Citation Nr: 0325268	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of head injury with headaches and scars.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
February 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of March 1996 and October 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1997.  A transcript of the hearing is of 
record.

When this case was before the Board in January 2000, the 
Board noted that the veteran had only perfected an appeal 
with respect to the issues of entitlement to a total rating 
based on unemployability due to service-connected disability 
and entitlement to an initial rating in excess of 10 percent 
for the residuals of a head injury with headaches and scars.  
The Board remanded the case to the RO for further development 
of the evidence because the medical evidence then of record 
was not adequate for purposes of evaluating the residuals of 
a head injury.  The case was returned to the Board in January 
2002. 

The Board denied the veteran's claims in March 2002.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2003 the Court granted a joint motion of the parties, vacated 
the Board's decision and remanded the case for action 
consistent with the joint motion.  





REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In the joint motion, the parties essentially agreed that VA 
had not complied with the notification requirements of the 
VCAA.  Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claims of entitlement to an initial 
rating in excess of 10 percent for 
residuals of head injury and for a total 
rating based on unemployability due to 
service-connected disability.  It should 
inform him that the evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter  
and that if the case is returned to the 
Board, the Board will not be able to 
adjudicate his claims before the 
expiration of the one-year period unless 
he waives the one year period for 
response.

2.  If the veteran properly identifies 
additional evidence, the RO should take 
appropriate steps to obtain such 
evidence.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

4.  The RO should also undertake any 
other indicated development and 
readjudicate the veteran's claims in 
light of the evidence received since the 
issuance of the supplemental statement of 
the case in May 2001.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




